internal_revenue_service number info release date ladies and gentlemen t ge teb uniform issue number sec_148 date this letter is issued in response to a letter submitted on your behalf by your representative the letter is dated date and pertains to the rebate requirement of with regard to certain tax-exempt_bonds issued by you have requested an extension of the time to pay to the internal_revenue_service the irs an amount that will satisfy your obligations under sec_148 of the internal_revenue_code originally due in july in view of the unusual circumstances requiring special relief as a result of the date terrorist attack you are granted an extension until date to pay an amount satisfying your obligations under sec_148 of the code the amount to be paid on or before date is equal to the amount of rebate due plus interest accruing thereon at the underpayment rate under sec_6621 beginning on the date the correct rebate amount was originally due and ending on the date days before it is paid this extension is based on your representation that the amount currently on deposit with the bond trustee for this purpose will be maintained and used for no other purpose unless congress specifically provides relief from the payment of the rebate obligation to the united_states unless you provide substantial information to the service prior to date that congress intends to pass legislation waiving all or a portion of your rebate obligation with respect to the bonds additional extensions will not be granted by the irs if you have questions concerning this matter please contact identification_number at not a toll-free number sincerely
